DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 10/07/2021. Claims 1 and 3-16 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections, the rejections under 35 U.S.C. 112(a) and 112(b), and the set of art rejections based on Miyazawa in the previous Office action dated 07/07/2021 have been withdrawn in light of the amendment to the claims. However, see the new ground of rejection under 35 U.S.C. 112(a) of the newly amended claims 5 and 11 made below.
In response to the set of rejections under 35 U.S.C. 103 based on Nathan in view of Hwang, Applicant amends independent claims and provides on page 8 of the amendment arguments which have been fully considered but they are not persuasive as follows:
(a) 	Applicant’s argument, “Assuming … it is respectfully submitted that the reset transistor 712 and the addressing transistor 710 are not arranged in series with the pressure sensing element 705 … claim 1,” on page 8 of the amendment, is not persuasive because, as discussed in the below rejection, the claimed limitation, “said first transistor and said second transistor are arranged in series with said variable resistance element to allow a flow of current through said variable resistance element to be blocked,” is construed as “said first transistor is arranged in series with said variable resistance element and said second transistor is arranged in series with said variable resistance element, to allow a flow of current through said variable resistance element to be blocked.” In the instant case, Nathan, at least Fig. 7A, discloses the first transistor (712) arranged in series with the variable resistance element (705) and the second transistor (710) arranged in series with the variable resistance element (705) to allow a flow of current from the RESET line through said variable resistance element (705) to be blocked when the first transistor 712 is inactivated. 
(b) 	Applicant’s argument, “In addition … Applicant respectfully submits that this differs from claim 1 in which the output voltage produced from an activated sensing element is, in effect, amplified by the pair of transistors blocking the current … the output/detection line,” 
In response to the set of rejections under 35 U.S.C. 103 based on Takesue in view of Hwang, Applicant amends independent claims and provides on pages 9-10 of the amendment arguments which have been fully considered but they are not persuasive as follows:
(a) 	Applicant’s argument, “Assuming … it is respectfully submitted that the transistors 502, 503 are not arranged in series with the variable resistor 510 … claim 1,” on page 9 of the amendment, is not persuasive because, as discussed in the below rejection, the claimed limitation, “said first transistor and said second transistor are arranged in series with said variable resistance element to allow a flow of current through said variable resistance element to be blocked,” is construed as “said first transistor is arranged in series with said variable resistance element and said second transistor is arranged in series with said variable resistance element, to allow a flow of current through said variable resistance element to be blocked.” In the instant case, Takesue, at least Fig. 14B, discloses the first transistor 503 arranged in series with the variable resistance element 510 and the second transistor 502 arranged in series with the variable resistance element 510 via the transistor 501, to allow a flow of current from the wiring 560 through the variable resistance element 510 to be blocked when the first transistor 503 is inactivated.
(b) 	Applicant’s argument, “Applicant respectfully submits that blocking of the current through the variable resistance element, as provided for by claim 1, allows for increased amplification of the output voltage such that output voltage is provided only from the activated row, which is sequentially scanned without adding undue complexity to the system … ease of reading the signal,” on page 10 of the amendment, is not persuasive because the bolded feature is not explicitly recited in the current claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 5, this claim recite a limitation, “wherein output impedance from said first transistor and said second transistor is equal or greater than 1 x 109 ohms when the flow of current is blocked,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0030] of the corresponding U.S. Publication discloses: “…  When blocked, and the voltage amplifier is considered off, the output impedance from the voltage amplifier is relatively high.  In an embodiment, the output impedance is at least 1x109 ohms.” However, the original disclosure does not explicitly discuss in detail the above underlined limitation so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 11, this claim recites a limitation, “wherein each said scan line provides a ground potential for said second transistor of an adjacent scan line,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Figs. 2, 3A and 8 and the current claim 1, explicitly discloses a second transistor being an element of a sensing element 210, but not of a scan line 202, and each scan line providing a ground potential for a second transistor of a sensing element 210 connected to a previously adjacent scan line. Accordingly, the original disclosure does not explicitly discuss in detail “said second transistor of an adjacent scan line” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS
Claims 1, 3-5, 9, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 2013/0265256 A1; hereinafter Nathan) in view of Hwang et al. (US 9,524,070 B2; hereinafter Hwang.)
As per claim 1, Nathan discloses an apparatus for detecting a mechanical interaction (see at least Figs. 3, 7A) comprising: 
a plurality of scan lines and a plurality of output lines (see at least Figs. 3 and 7A, disclosing a plurality of scan lines 310 providing an input voltage Vgate to the gate of the transistor 710 and a plurality of output lines 320 for receiving an output voltage from the detection line 760;) 
each output line of said plurality of output lines intersecting with at least one scan line of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element (see at least Figs. 3, 4A, 4B and 7A, disclosing each output line of said plurality of output lines 320 intersecting with at least one scan line 310 of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element 420A/420B/720;)
each said sensing element comprising a variable resistance element and a first transistor and a second transistor (see at least Fig. 7A, disclosing each said sensing element 720 comprising a variable resistance element [PSE/705], a first transistor [712], and a second transistor [710];) and 
an output processor configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor (see at least Figs. 3 and 7A, disclosing an output processor comprising element(s) [322 and/or 730, 735, 750] configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor comprising element(s) [312 and/or circuit providing at least signals [VGATE, VGRESET],) wherein: 
 	said first transistor and said second transistor are arranged in series with said variable resistance element to allow a flow of current through said variable resistance element to be blocked (note that this limitation is construed as “said first transistor is arranged in series with said variable resistance element and said second transistor is arranged in series with said variable resistance element, to allow a flow of current through said variable resistance element to be blocked.” In the instant case, Nathan, at least Fig. 7A, discloses the first transistor (712) arranged in series with the variable resistance element (705) and the second transistor (710) arranged in series with the variable resistance element (705) via the transistor (715), to allow a flow of current from the RESET line through the variable resistance element (705) to be blocked when the first transistor (712) is inactivated;) and 
 	said driving processor is configured to activate each said scan line (see at least Figs. 3, 7A-7B, disclosing the drive circuit 312 configured to activate each said scan line 310.)

	Accordingly, Nathan discloses all limitations of this claim including said driving processor configured to activate each said scan line, but is silent to “said driving processor configured to activate each said scan line sequentially” of this claim.

However, in the same field of endeavor, Hwang discloses a related apparatus for detecting a mechanical interaction (see at least Figs. 3B, 6, 12, 13,) comprising: 
a plurality of scan lines and a plurality of output lines (see at least Figs. 3B, 6, 12, 13, disclosing a plurality of scan lines [512/TL1-TLn] and a plurality of output lines [532/RL1-RLm];) 
each output line of said plurality of output lines intersecting with at least one scan line of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element (see at least Figs. 3B, 6, 12, 13, disclosing each output line of said plurality of output lines [532/RL1-RLm] intersecting with at least one scan line of said plurality of scan lines [512/TL1-TLn]  to form an intersection, each said intersection providing a connection to a sensing element comprising a variable resistance element 550;) and 
an output processor configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor (see at least Figs. 3B, 6, 12, 13; Col. 11:20-57, disclosing an output processor comprising at least and element [630] configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor comprising at least element [610],) wherein: 
 said driving processor is configured to activate each said scan line sequentially (see at least Col. 11:20-24) in order to sense a change of the resistance value of the variable see at least Col. 10:60 to Col. 11:24.)

Nathan, as discussed above, discloses said driving processor configured to activate each said scan line, but is silent to “said driving processor configured to activate each said scan line sequentially”. Hwang remedies for the aforementioned deficiency of Nathan by explicitly teaching “said driving processor configured to activate each said scan line sequentially” in order to sense a change of the resistance value of the variable resistance element in accordance with a touch force event and to accurately determine the touch information based on the force sensing data. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Hwang remedying the aforementioned deficiency of the Nathan or modify the Nathan apparatus to include “said driving processor configured to activate each said scan line sequentially”, in view of the teaching in the Hwang reference, to improve the above modified apparatus of Nathan for the predictable result of accurately determining the touch information based on the force sensing data. Accordingly, the above modified Nathan in view of Hwang obviously renders all limitations of this claim.

	As per claim 3, Nathan further discloses said first transistor and said second transistor being the same n-type transistors (see Nathan at least Fig. 7A,) but is silent to “said first transistor having a width to length ratio which is the same as a width to length ratio of said second transistor.” 
However, Applicant has provided the [[first]] transistor 301 having a width to length ratio which is larger than (see ¶ [0034] of the U.S. publication; see the current claim 4) or same as a width to length ratio of the [[second]] transistor 302 (see ¶ [0035] of the U.S. publication,) i.e., the size of the width to length ratio of the first transistor and the size of the width to length ratio of the second transistor are an obvious matter of design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968).
the first transistor having a width to length ratio which is same as a width to length ratio of said second transistor,” as desired as claimed.

As per claim 4, Nathan further discloses said first transistor and said second transistor being both n-type transistors (see Nathan at least Fig. 7A,) but is silent to “said first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor.” 
However, Applicant has provided the [[first]] transistor 301 having a width to length ratio which is larger than (see ¶ [0034] of the U.S. publication) or substantially similar to a width to length ratio of the [[second]] transistor 302 (see ¶ [0035] of the U.S. publication and the current claim 3), i.e., the size of the width to length ratio of the first transistor and the size of the width to length ratio of the second transistor are an obvious matter of design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968).
Therefore, while the above modified Nathan may not explicitly disclose the first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor, as presently claimed, one of ordinary skill in the art would have found it obvious to make the above modified Nathan apparatus having "the first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor," as desired as claimed.

As per claim 5, the above modified Nathan obviously renders output impedance from said first transistor and said second transistor being equal or greater than 1 x 109 ohms when the flow of current is blocked (see Nathan at least Fig. 7A, disclosing the first transistor 712 and the second transistor 710 arranged to allow a flow of current from the RESET line through said variable resistance element PSE, which has a quantum tunneling material (see Nathan at least ¶ [0139]), to be blocked when the first transistor 712 is inactivated in the non-contact state; also see Hwang at least Col. 4:47-67, disclosing the variable resistance element 150, which also has a quantum tunneling material, functioning as an insulator with a high resistance value close to infinity when the variable resistance element is in non-contact state.)
	As per claims 9-10, the above modified Nathan obviously renders said variable resistance element comprising a pressure sensitive material being a quantum tunneling material which, under an applied pressure, the resistance in said pressure sensitive material varies (see Nathan at least ¶ [0139]; Hwang at least Col. 4:47-67 also teaches the same.)
	As per claim 12, the above modified Nathan obviously renders said plurality of sensing elements comprising a first plurality of sensing elements having a first sensitivity and a second plurality of sensing elements having a second sensitivity (see Nathan at least Figs. 3 and 7A, disclosing said plurality of sensing elements comprising a first plurality of sensing elements arranged, e.g., in the first row/column and having a first sensitivity and a second plurality of sensing elements arranged, e.g., in the second row/column and having a second sensitivity; also see Hwang at least Fig. 12 teaching the same.)
As per claim 13, this method claim is substantially similar to the apparatus claim 1. See the discussion in the above rejection of claim 1.
As per claim 14, the above modified Nathan obviously renders said step of applying an input voltage comprising activating at least one said first transistor or said second transistor to provide said output voltage (see Nathan at least Figs. 6A, 6B, 7A; ¶¶ [0126]-[0128], disclosing said step of applying an input voltage VGATE comprising activating said second transistor 710 to provide said output voltage VOUT.)
	As per claim 16, the above modified Nathan obviously renders said output voltage provided from at least one sensing element of said plurality of sensing elements by means of said mechanical interaction in said sensing array (see Nathan at least Fig. 7A; ¶ [0121], ¶¶ [0126]-[0127]; also see Hwang at least Figs. 3B, 3C, 6, 12, disclosing said output voltage provided from at least one sensing element 550 of said plurality of sensing elements 550 by means of a finger as a mechanical interaction in said sensing array.)


SECOND SET OF REJECTIONS:
Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue (US 2015/0316958 A1) in view of Hwang.
As per claim 1, Takesue discloses an apparatus for detecting a mechanical interaction (see at least Figs. 5, 8, 14B) comprising: 
a plurality of scan lines and a plurality of output lines (see at least Figs. 5 and 14B, disclosing a plurality of scan lines [P_select 530] connected to the gates of the transistors [502, 503] and a plurality of output lines [P_OUT 550];) 
each output line of said plurality of output lines intersecting with at least one scan line of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element (see at least Figs. 3, 4A, 4B and 7A, disclosing each output line of said plurality of output lines [P_OUT 550] intersecting with at least one scan line [P_select 530] of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element 82;)
each said sensing element comprising a variable resistance element and a first transistor and a second transistor (see at least Figs. 5 and 14B, disclosing each said sensing element 82 comprising a variable resistance element [510], a first transistor [503], and a second transistor [502];) and 
an output processor configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor (see at least Figs. 5 and 14B, disclosing an output processor comprising at least a reading circuit 74, a part or whole circuit 5030, and a part or whole circuit 5020 and configured to receive and determine a voltage output in parallel at each said output line [P_OUT 550] from said plurality of sensing elements 82 on activation of one said scan line from a driving processor comprising at least a selection circuit 73, a part or whole circuit 5030, and a part or whole circuit 5020 and providing at least signals [530, 540, 560, 570],) wherein: 
 	said first transistor and said second transistor are arranged in series with said variable resistance element to allow a flow of current through said variable resistance element to be blocked (note that this limitation is construed as “said first transistor is arranged in series with said variable resistance element and said second transistor is arranged in series with said variable resistance element, to allow a flow of current through said variable resistance element to be blocked.” In the instant case, Takesue, at least Fig. 14B, discloses the first transistor 503 arranged in series with the variable resistance element 510 and the second transistor 502 arranged in series with the variable resistance element 510 via the transistor 501, to allow a flow of current from the wiring 560 through the variable resistance element 510 to be blocked when the first transistor 503 is inactivated;) and  
	said driving processor is configured to activate each said scan line (see at least Figs. 5, 14B; ¶ [0096], ¶ [0165], disclosing the circuit 73 configured to activate each said scan line [P_select 530] when the potential of the scan line is at the "H" level.)

	Accordingly, Takesue discloses all limitations of this claim including said driving processor configured to activate each said scan line, but is silent to “said driving processor configured to activate each said scan line sequentially” of this claim.

However, in the same field of endeavor, Hwang discloses a related apparatus for detecting a mechanical interaction (see at least Figs. 3B, 6, 12, 13,) comprising: 
a plurality of scan lines and a plurality of output lines (see at least Figs. 3B, 6, 12, 13, disclosing a plurality of scan lines [512/TL1-TLn] and a plurality of output lines [532/RL1-RLm];) 
each output line of said plurality of output lines intersecting with at least one scan line of said plurality of scan lines to form an intersection, each said intersection providing a connection to a sensing element (see at least Figs. 3B, 6, 12, 13, disclosing each output line of said plurality of output lines [532/RL1-RLm] intersecting with at least one scan line of said plurality of scan lines [512/TL1-TLn]  to form an intersection, each said intersection providing a connection to a sensing element comprising a variable resistance element 550;) and 
an output processor configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor (see at least Figs. 3B, 6, 12, 13; Col. 11:20-57, disclosing an output processor comprising at least and element [630] configured to determine a voltage output in parallel at each said output line from said plurality of sensing elements on activation of one said scan line from a driving processor comprising at least element [610],) wherein: 
said driving processor is configured to activate each said scan line sequentially (see at least Col. 11:20-24) in order to sense a change of the resistance value of the variable resistance element in accordance with a touch force event and to accurately determine the touch information based on the force sensing data (see at least Col. 10:60 to Col. 11:24.)

Takesue, as discussed above, discloses said driving processor configured to activate each said scan line, but is silent to “said driving processor configured to activate each said scan line sequentially”. Hwang remedies for the aforementioned deficiency of Takesue by explicitly teaching “said driving processor configured to activate each said scan line sequentially” in order to sense a change of the resistance value of the variable resistance element in accordance with a touch force event and to accurately determine the touch information based on the force sensing data. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Hwang remedying the aforementioned deficiency of the Takesue or modify the Takesue apparatus to include “said driving processor configured to activate each said scan line sequentially”, in view of the teaching in the Hwang reference, to improve the above modified apparatus of Takesue for the predictable result of accurately determining the touch information based on the force sensing data. Accordingly, the above modified Takesue in view of Hwang obviously renders all limitations of this claim.

	As per claim 3, Takesue further discloses said first transistor and said second transistor being the same n-type transistors (see Takesue at least Fig. 14B,) but is silent to “said first transistor having a width to length ratio which is the same as a width to length ratio of said second transistor.” 
However, Applicant has provided the [[first]] transistor 301 having a width to length ratio which is larger than (see ¶ [0034] of the U.S. publication; see the current claim 4) or same as a width to length ratio of the [[second]] transistor 302 (see ¶ [0035] of the U.S. publication), i.e., the size of the width to length ratio of the first transistor and the size of the width to length ratio of the second transistor are an obvious matter of design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968).
Therefore, while the above modified Takesue may not explicitly disclose in words the first transistor having a width to length ratio which is substantially similar to a width to length ratio of said second transistor, as presently claimed, one of ordinary skill in the art would have found it obvious to make the above modified Takesue apparatus having "the first transistor having a width to length ratio which is same as a width to length ratio of said second transistor," as desired as claimed.

As per claim 4, Takesue further discloses said first transistor and said second transistor being both n-type transistors (see Takesure at least Fig. 14B,) but is silent to “said first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor.” 
However, Applicant has provided the [[first]] transistor 301 having a width to length ratio which is larger than (see ¶ [0034] of the U.S. publication) or substantially similar to a width to length ratio of the [[second]] transistor 302 (see ¶ [0035] of the U.S. publication and the current claim 3), i.e., the size of the width to length ratio of the first transistor and the size of the width to length ratio of the second transistor are an obvious matter of design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968).
Therefore, while the above modified Takesue may not explicitly disclose the first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor, as presently claimed, one of ordinary skill in the art would have found it obvious to make the above modified Takesue apparatus having "the first transistor having a width to length ratio which is larger than a width to length ratio of said second transistor," as desired as claimed.

As per claim 5, the above modified Takesue obviously renders output impedance from said first transistor and said second transistor being equal or greater than 1 x 109 ohms when the see Takesue at least Fig. 14B, disclosing the first transistor 503 and the second transistor 502 arranged to allow a flow of current from the wiring 560 through said variable resistance element 510, to be blocked when the first transistor 503 is inactivated in the non-contact state; also see Hwang at least Col. 4:47-67, disclosing the variable resistance element 150, which also has a quantum tunneling material, functioning as an insulator with a high resistance value close to infinity when the variable resistance element is in non-contact state.)
As per claim 6, the above modified Takesue obviously renders said first transistor arranged such that a source of said first transistor is connected to a drain of said second transistor via said variable resistance element (see Takesue at least Fig. 14B, disclosing said first transistor 503 arranged such that a source of said first transistor 503 is connected to a drain of said second transistor 502 via said variable resistance element 510.)
As per claim 7, the above modified Takesue obviously renders a gate of said first transistor and a gate of said second transistor configured to receive an input voltage applied to a corresponding scan line of said plurality of scan lines (see Takesue at least Fig. 14B, disclosing a gate of said first transistor 503 and a gate of said second transistor 502 configured to receive an input voltage applied to a corresponding scan line of said plurality of scan lines [P-select 530].)
As per claim 8, the above modified Takesue obviously renders said input voltage configured to activate said first transistor, said second transistor, and said variable resistance element (see Takesue at least Fig. 14B, disclosing said input voltage configured to activate said first transistor 503, said second transistor 502 and said variable resistance element 510.)
	As per claims 9-10, the above modified Takesue obviously renders said variable resistance element comprising a pressure sensitive material being a quantum tunneling material which, under an applied pressure, the resistance in said pressure sensitive material varies (see Hwang at least Col. 4:47-67, teaching the variable resistance element 150 comprising a pressure sensitive material being a quantum tunneling material which, under an applied pressure, the resistance in said pressure sensitive material varies.)
	As per claim 12, the above modified Takesue obviously renders said plurality of sensing elements comprising a first plurality of sensing elements having a first sensitivity and a second plurality of sensing elements having a second sensitivity (see Takesue at least Figs. 5 and 14B, disclosing said plurality of sensing elements comprising a first plurality of sensing elements arranged, e.g., in the first row/column and having a first sensitivity and a second plurality of sensing elements arranged, e.g., in the second row/column and having a second sensitivity; also see Hwang at least Fig. 12 teaching the same.)
As per claim 13, this method claim is substantially similar to the apparatus claim 1. See the discussion in the above rejection of claim 1.
As per claim 14, the above modified Takesue obviously renders said step of applying an input voltage comprising activating at least one said first transistor or said second transistor to provide said output voltage (see Takesue at least Fig. 14B, disclosing said step of applying an input voltage V530 comprising activating said second transistor 502 to provide said output voltage VP_OUT.)
As per claim 14, the above modified Takesue obviously renders said step of applying an input voltage comprising activating at least one said first transistor or said second transistor to provide said output voltage (see Takesue at least Fig. 14B, disclosing said step of applying an input voltage V530 comprising activating said second transistor 502 to provide said output voltage VP_OUT.)
As per claim 15, the above modified Takesue obviously renders said step of applying an input voltage activating said first transistor, said second transistor, and said variable resistance element of the activated scan line (see Takesue at least Fig. 14B, disclosing said step of applying an input voltage V530 activating said first transistor 503, said second transistor 502, and said variable resistance element 510 of the activated scan line P_select 530.)
	As per claim 16, the above modified Takesue obviously renders said output voltage provided from at least one sensing element of said plurality of sensing elements by means of said mechanical interaction in said sensing array (see Takesue at least at ¶ [0114], [0146]-[0153], discussing the output voltage provided from at least one distortion sensor element of said plurality of distortion sensor elements by means of the mechanical interaction, such as a user’s finger, in said sensing array; also see Hwang at least Figs. 3B, 3C, 6, 12, disclosing said output voltage provided from at least one sensing element 550 of said plurality of sensing elements 550 by means of a finger as the mechanical interaction in said sensing array.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626